 


109 HR 3670 IH: To extend for persons affected by Hurricane Katrina the time for appeal to the United States Court of Appeals for Veterans Claims of certain decisions of the Board of Veterans Appeals that are rendered during the period from June 1, 2005, through November 30, 2005.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3670 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Evans (for himself, Mr. Filner, Mr. Gutierrez, Ms. Corrine Brown of Florida, Mr. Snyder, Mr. Michaud, Ms. Herseth, Mr. Strickland, Ms. Hooley, Mr. Reyes, Ms. Berkley, Mr. Udall of New Mexico, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To extend for persons affected by Hurricane Katrina the time for appeal to the United States Court of Appeals for Veterans Claims of certain decisions of the Board of Veterans Appeals that are rendered during the period from June 1, 2005, through November 30, 2005. 
 
 
1.Extension for persons affected by Hurricane Katrina of time for appeal of certain decisions rendered by Board of Veterans Appeals 
(a)Appeal periodSection 7266(a) of title 38, United States Code, shall be applied in the case of a person who is a Hurricane Katrina-affected person by substituting 240 days for 120 days with respect to any decision of the Board of Veterans Appeals that is rendered during the period beginning on June 1, 2005, and ending on November 30, 2005.   
(b)Hurricane Katrina-affected person definedFor purposes of this section, the term Hurricane Katrina-affected person means a person—
(1)who as of August 28, 2005, resided in a county identified as being adversely affected by Hurricane Katrina in the State of Florida, Louisiana, Mississippi, or Alabama by Federal Disaster Declaration notice 1602, 1603, 1604, or 1605, respectively (as amended), issued by the Federal Emergency Management Agency; or
(2)whose claim is under the jurisdiction of the Department of Veterans Affairs regional office in New Orleans, Louisiana, or Jackson, Mississippi. 
 
